                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

                        *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *

Glenn Nelson,

                   Plaintiff,

      vs.                                                      ORDER

Grand Forks County, et al.,                            Civ. No. 18‐1048 (MJD/LIB)

                   Defendants.

                        *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *

      Based upon the Report and Recommendation of United States Magistrate

Judge Leo I. Brisbois, with no objections being filed to said Recommendation and

after an independent review of the files, records and proceedings in the above‐

entitled matter,

      IT IS ORDERED:

      1.     This action is DISMISSED WITHOUT PREJUDICE, pursuant to 28

U.S.C. §1915(e)(2)(B); and
    2.   Plaintiff’s application to proceed in forma pauperis [Docket No. 2] is

         DENIED.

    LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED:   November 7, 2018                s/ Michael J. Davis                                 
                                         Michael J. Davis
                                         United States District Court 
